Citation Nr: 0912505	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-03 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to service-connected chronic low back strain. 

2.  Entitlement to service connection for recurrent tinnitus. 

3.  Entitlement to service connection for contusion to the 
left ribcage. 

4.  Evaluation of anterior cruciate ligament reconstruction 
with patellar tendon graft and partial medial meniscectomy, 
right knee, currently evaluated as 10 percent disabling.   

5.  Entitlement to a separate evaluation for right knee 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which granted service connection for anterior cruciate 
ligament reconstruction with patellar tendon graft and 
partial meniscectomy, right knee, and assigned a 0 percent 
disability rating, effective July 22, 2005; that rating 
action denied the claims for service connection for 
headaches, service connection for contusion of the left 
ribcage, and service connection for tinnitus.  The Veteran 
perfected an appeal to that decision.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in June 
2007.  A transcript of that hearing is of record.  
Subsequently, in an August 2008 rating action, the RO 
increased the evaluation for anterior cruciate ligament 
reconstruction with patellar tendon graft and partial 
meniscectomy, right knee, from 0 percent to 10 percent, 
effective July 22, 2005.  Since this is not the highest 
possible rating available under the rating schedule for this 
disability, and the Veteran has not indicated that he is 
content with this rating, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  A Supplemental Statement 
of the Case (SSOC) was issued in August 2008.  

On February 4, 2009, the Veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of the hearing is of record.  Following 
this hearing, additional evidence was submitted to the Board 
by the Veteran along with a waiver of initial review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2008).  

The issues of entitlement to service connection for headaches 
including as secondary to the service-connected low back 
disorder and service connection for contusion of the left 
ribcage are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Tinnitus is attributable to noise exposure in service.  

2.  Postoperative residuals of the right knee are manifested 
by no more than mild instability or subluxation.  

3.  Traumatic joint disease in the right knee is manifested 
by periarticular pathology productive of painful motion; 
however, he retains a functional range of motion of 0 degrees 
to 135 degrees.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for anterior cruciate ligament reconstruction with patellar 
tendon graft and partial medial meniscectomy, right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2008).  

3.  Traumatic joint disease of the right knee is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2008); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
VA bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2005 from the RO to the Veteran which 
was issued prior to the RO decision in November 2005.  
Another letter was issued in May 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded VA compensation examinations in September 2005 
and July 2007.  In addition, during the DRO hearing in June 
2007, the Veteran was informed of what the evidence must show 
to establish a higher evaluation for his right knee disorder.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  Since the claim for 
a higher evaluation for the right knee disorder is being 
denied, such matter is moot.  

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in May 2008, the Veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided a supplemental statement of 
the case (SSOC) in August 2008, which reviewed and considered 
all evidence of record.  Therefore, the Veteran has been 
provided with all necessary notice regarding his claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Regardless, 
the Veteran is able to report and understand the elements of 
the disability.  Therefore, Vazquez-Flores is of limited 
applicability.  

Moreover, at the hearing before the Board in February 2009, 
the submission of additional medical evidence was suggested 
and the file was left open for 30 days for that purpose.  
Such actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
tinnitus, service connection for contusion of the left 
ribcage, and a higher evaluation for anterior cruciate 
ligament reconstruction with patellar tendon graft and 
partial medial meniscectomy of the right knee, given that the  
Veteran has offered testimony at a hearing before the DRO at 
the RO, given that he has been provided all the criteria 
necessary for establishing service connection and higher 
evaluations, and considering that the  Veteran is represented 
by a highly qualified  Veterans service organization, we find 
that there has been essential fairness.  


II.  Factual background.

The service medical records indicate that an Audiological 
evaluation in November 1995 noted that the Veteran was 
routinely exposed to hazardous noise.  The Veteran was seen 
on several occasions for problems with his right knee; in 
July 1996, he was diagnosed with right anterior cruciate 
ligament tear.  The Veteran subsequently underwent a right 
anterior cruciate ligament reconstruction with patellar 
tendon graft.  

The Veteran was afforded a VA examination in September 2005.  
At that time, the Veteran indicated that he has had 
progressive pain and dysfunction with his right knee, which 
now gives way two to three times a week.  The Veteran 
indicated that the right knee locks up if he is working on 
his knees; he then ices it to overcome the locking.  It was 
noted that the Veteran works with aircrafts; he has 
difficulty on his job with kneeling, squatting, can climbing 
stairs as he works on the airplanes.  At home, he avoids 
using his knees.  The knee becomes swollen and hurts with 
running, walking longer than two miles, and standing for one 
hour.  Flare-ups occur about three times per week and lasts 
two hours; the pain subsides with icing the knee.  On 
examination, the Veteran was well developed and well 
nourished.  He was not using any assistive devices.  He 
normally moved about the examining room, mounted and 
dismounted the examining table.  There was crepitus in the 
right knee, with tenderness in the lateral right knee, but no 
pain on motion.  There was also numbness in the right knee.  
There was a well-healed surgical scar.  McMurray and Lachman 
signs were positive.  No lateral instability was noted.  No 
deformity.  Normal alignment.  There was no heat, redness, or 
swelling in the knee.  Range of motion was full at 0 degrees 
to 140 degrees.  The impression was residuals, status post 
injury and reconstructive surgery, right knee, with 
instability, both subjective and objective.  X-ray study of 
the right knee revealed status post ACL repair.  The examiner 
stated that there was 5 degrees limitation of motion of the 
right knee because of pain, weakness, fatigability, 
incoordination, flare-ups or repetitive motion.  Pain was the 
major functional impact.  

At his personal hearing in June 2007, the Veteran indicated 
that he experiences throbbing and swelling behind the right 
knee; he stated that he takes medicine and uses ice on his 
knee.  The Veteran related that his right knee periodically 
gives out; he stated that the knee also locks up if he has it 
bent for a certain period of time.  The Veteran indicated 
that the knee locks up and gives away when it starts getting 
fatigued.  The Veteran stated that he has taken vacation time 
to stay off his feet.  The Veteran maintained that he 
developed tinnitus as a result of working around the 
airplanes.  The Veteran stated that the engines from the 
planes are constantly running; he stated that he worked 
mostly around A10's all of which have a really loud APU.  The 
Veteran stated that, after service, he continued to work 
around airplanes and he has been exposed to the same type of 
noise.  

On the occasion of another VA examination in July 2007, the 
Veteran reported he works at night, and the knee gives away 
ten times each night and locks up about twice a week.  The 
Veteran indicated that he is able to walk a mile and stand 
for one hour; he reported intolerance of squatting, kneeling, 
stair climbing, and no longer is he able to run or play 
sports.  At home, he mostly sits and lies down.  It was noted 
that the Veteran works as an aircraft mechanic but is 
considering changing occupations as the work has 
progressively become more difficulty for him, mostly because 
of his right knee pain and dysfunction and back trouble.  The 
right knee pain is related to weight bearing.  Flare-ups of 
right knee pain and swelling occur every other night at 
least.  Intensity of the pain was reported to be 7 out of 10.  

On examination, it was noted that the Veteran limped on the 
right leg, but he was able to move about the examining room, 
mount and dismount the examining table, and rise from the 
supine to the sitting position without assistive device.  
While he was supine on the examining table, there were well-
healed surgical scars on the right knee.  There was 
hypesthesia of the right lateral knee, with pain on motion.  
Range of motion was from 0 degrees to 135 degrees.  After 
three repetitions of range of motion, there was no additional 
limitation of motion.  The major functional impact was pain 
rather than fatigue, weakness, or lack of endurance.  There 
was positive patellar grind.  McMurray's sign was positive.  
Lachman's was negative.  No lateral instability was noted.  
X-ray study of the right knee revealed status post ACL repair 
right knee with minimal degenerative joint disease.  The 
impression was residuals, status post injury and 
reconstructive surgery, right knee with subjective 
instability.  

At his personal hearing in February 2009, the Veteran 
reported that he worked as an aircraft mechanic, but he was 
considering changing occupation because the work has become 
progressively more difficult due to right knee pain and 
dysfunction.  The Veteran indicated that he has to keep his 
condition in mind because his right leg has a tendency to 
collapsed, causing his right knee to twist and becomes 
swollen; he stated that the right knee gives away quite 
often.  The Veteran testified that he developed tinnitus as a 
result of noise exposure during service; he stated that as a 
jet engine mechanic, he was exposed to acoustic trauma on a 
daily basis.  The Veteran stated he had ringing in his ears 
during service.  

Of record is a treatment report from Foothills Family 
Medicine, dated February 5, 2009.  The Veteran reported that 
he had been having ringing in his ears ever since he was on 
active duty.  The assessment was tinnitus, unspecified the 
examiner stated that the Veteran's tinnitus is likely related 
to acoustic trauma in the Air Force.  

III.  Legal analysis-S/C tinnitus.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, --
-F.3d -----, 2009 WL (C.A. Fed. 2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board 
finds that the evidence supports the Veteran's claim.  The 
Veteran has claimed that his tinnitus is attributable to 
service.  The Veteran attributes his tinnitus to the many 
years he spent working around airplanes during his period of 
service in the U.S. Air Force; as an aircraft mechanic, he 
was exposed to noise from the Auxiliary Power Units (APUs) 
and the engines running all the time.  A layman is competent 
to report that he was exposed to noise.  He has also reported 
that he experienced tinnitus during service and since 
service.  A layman is competent to report that he notices 
tinnitus as such comes to him through one of his senses.  
Layno v. Brown, 6 Vet. App 465, 470 (1994).  In addition, the 
Board notes that the Veteran's report of noise exposure in 
service is consistent with his service; specifically, his 
Certificate of Release and Discharge from service reflects 
that his primary specialty was Tactical Aircraft Maintenance.  
Exposure to loud noises is consistent with the circumstances 
of his service.  See 38 C.F.R. § 1154(a).  As such, the Board 
finds that the statements from the Veteran concerning in 
service noise exposure are credible when viewed in 
conjunction with the available evidence.  

The record also establishes that he has current disability.  
The Veteran has an assessment of tinnitus by a competent 
medical professional.  Significantly, a February 5, 2009 
treatment report reflects an assessment of tinnitus; 
moreover, the examiner stated that the tinnitus was likely 
related to acoustic trauma in the Air Force.  In view of the 
Veteran's occupational specialty during service, his report 
of noise exposure, and the private medical opinion, the Board 
finds that the medical opinion establishing a nexus between 
current tinnitus and service to be convincing.  In light of 
the above, service connection for tinnitus is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In light of evidence showing current tinnitus, and noise 
exposure in service, the Board finds that service connection 
for tinnitus is in order.  


IV.  Legal analysis-Evaluation of right knee injury.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's right knee disorder has 
not significantly changed and a uniform evaluation is 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Instability.

The RO has assigned a 10 percent evaluation for the right 
knee disorder under diagnostic code 5257.  This code 
contemplates only instability or subluxation.  Under 
Diagnostic Code 5257, a 10 percent evaluation is warranted 
where impairment of the knee involves slight subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
where the impairment is moderate, and a 30 percent evaluation 
will be assigned where the impairment is severe.  

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted under the diagnostic code for instability of the 
knee.  The Board acknowledges that the Veteran's right knee 
was injured in service, and that he underwent a surgical 
procedure as a result of the injury.  While the Veteran has 
complained of the right knee "going out" on him as often as 
10 times per night, the clinical findings show that the right 
knee is currently stable.  A higher evaluation is not 
warranted under Diagnostic Code 5257, as there is no credible 
evidence that instability is more than mild.  On VA 
examination in September 2005, the examiner reported no 
lateral instability; however, the examiner noted that there 
was crepitus in the right knee, there was numbness in the 
lateral right knee, and McMurray and Lachman tests were 
positive.  On examination in July 2007, there was positive 
patellar grind and McMurray's test was positive; however, 
Lachman's test was negative.  No lateral instability was 
noted.  In light of these clinical findings, the Board 
concludes that the most probative evidence establishes that 
the Veteran does not have more than slight instability.  
Thus, a 20 percent rating under DC 5257 is not warranted.  

The Board finds that the Veteran is competent to report that 
he has instability.  The Board also concludes that the 
examination reports prepared by skilled examiners are more 
probative than the Veteran's generally unsupported lay 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In sum, the veteran's report of a phenomenal 
frequency of giving way (instability) on a daily basis has 
never been reproduced by a medical professional.  We again 
note that he is competent to report such manifestations; 
however we must balance all evidence of record.  In this 
case, we find the repeated clinical findings to be more 
probative.  The more probative evidence establishes that the 
Veteran's disability does not approximate moderate 
instability or subluxation.  Thus, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5257.  

The Board has also considered entitlement to an increased 
evaluation based on other rating criteria.  However, the 
Board has determined that DC 5256, for ankylosis of the knee, 
and 5262, for impairment of the tibia and fibula, do not 
apply as there is no evidence of these conditions in medical 
records.  To the extent that there is a scar, such is 
nondisabling and not entitled to a separate evaluation.  

B.  Limitation of motion.

In regard to limitation of function, the VA General Counsel 
has clearly established that limitation of motion is to be 
rated separately from instability or subluxation.  VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In 
addition, when appropriate separate evaluation may be granted 
for limitation of flexion and extension.  Hence, the Board 
has considered entitlement to separate disability ratings 
based on limitation of motion (flexion or extension) and 
pain.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

In regard to range of motion of the right knee, the Board 
notes that in September 2005, range of motion was noted to be 
full from 0 to 140 degrees.  There was tenderness on the 
lateral right knee.  The examiner noted that there was 5 
degrees limitation of motion of the right knee because of 
pain, weakness, fatigability, incoordination, flare-ups or 
repetitive motion.  With respect to the Deluca factors, the 
examiner stated that pain would be the main factor involved 
in this case.  On examination in July 2007, range of motion 
in the right knee revealed extension to 0 degrees and flexion 
to 135 degrees with pain.  The examiner noted that there was 
painful motion; however, there was no fatigue, weakness or 
lack of endurance.  The examiner stated that there was no 
additional limitation following repetitive use and no 
additional limitation during flare-ups.  Thus, the evidence 
clearly shows pain on motion.  In view of the fact that the 
Veteran has pain on motion, the record establishes the 
presence of periarticular pathology productive of painful 
motion.  DeLuca v Brown, 8 Vet. App. 202 (1995).  
Consequently, a separate 10 percent evaluation is warranted 
under 38 C.F.R. 38 C.F.R. § 4.59, DC 5260.  

An evaluation in excess of 10 percent, however, is not 
warranted.  The examiners have established the presence of 
some functional impairment with use.  An evaluation in excess 
of 10 percent, however, is not warranted even if flexion and 
extension are separately rated.  The now assigned 10 percent 
evaluation contemplates the functional equivalent of 
limitation of flexion to 45 degrees.  In order to warrant an 
evaluation in excess of 10 percent, however, functional 
restriction must approximate flexion to 30 degrees or 
extension to 10 degrees.  There is nothing to suggest 
limitation of flexion to the functional equivalent of 30 
degrees of flexion or 10 degrees of extension.  In essence, 
there is no lay or medical evidence suggesting that flexion 
is functionally limited to 30 degrees.  We also conclude that 
section 4.59 addresses motion, rather than each plane of 
motion.  We conclude that, unless flexion and extension are 
compensably limited, separate evaluations are not warranted 
under section 4.59.  

The Veteran has consistently complained of pain.  The Board 
accepts that the Veteran has functional impairment, pain, and 
pain on motion.  See DeLuca, supra.  However, neither the lay 
nor medical evidence reflects the functional equivalent of 
flexion limited to 30 degrees, compensable impairment of 
extension, nor ankylosis required for a higher or separate 
evaluation.  

The Board notes that the Veteran is competent to report that 
his disability is worse.  In part, we agree and assign a 
separate evaluation.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that an evaluation in excess 
of 10 percent for limitation of motion is not warranted.  
Thus, the Board finds that the evidence warrants a grant of 
10 percent for limitation of motion under DC 5260.  

Lastly, the Board notes that an extra-schedular rating under 
38 C.F.R. § 3.321(b) also is not warranted. There is no 
evidence that the Veteran has stopped working solely due to 
right knee impairment.  Additionally, there are no periods of 
hospitalization attributable to the right knee disability.  
As such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b).  


ORDER

Service connection for tinnitus is granted.  

An evaluation in excess of 10 percent for anterior cruciate 
ligament reconstruction with patellar tendon graft and 
partial medial meniscectomy, right knee, is denied.  

A separate 10 percent evaluation for right knee limitation of 
motion, traumatic arthritis, is granted subject to the laws 
and regulations controlling the payment of monetary benefits. 


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected. 38 C.F.R. § 3.310(b).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  

In this case, the Veteran maintains that he developed 
headaches as a result of hitting his head underneath the 
airplanes in service.  The Veteran indicated that he hit his 
head a couple of times to the point where he almost blacked 
out.  In the alternative, the Veteran maintains that his 
headaches are due to his service-connected back disorder.  
The Veteran also maintains that he injured his left rib cage 
when he ran into an airplane in service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the  Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  The report of a 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

In this case, the service medical records show that the 
Veteran was on flight line in January 1997 when he walked 
into an airplane, hitting his ribcage; he complained of 
increased pain and chest pain.  The assessment was rib 
contusion.  In March 1998, the Veteran was seen for 
complaints of a bad headache; he stated that lights in his 
eyes were painful.  It was noted that he worked around gas 
fumes, and he took Tylenol without relief.  The assessment 
was probable migraines.  

Of record is a treatment report from Foothills Family 
Medicine, shows that the  Veteran was seen in February 2009; 
at that time, he complained of back pain, headaches and rib 
pain.  He stated that the back pain gets so severe while he 
is at work that he gets severe headaches in the back of his 
head.  The Veteran also complained of rib cage pain that 
inhibits him from laying in certain positions.  The 
assessment was tension headaches; the examiner encouraged 
relaxation techniques and gentle stretching, control back 
pain to help decrease the incidence and severity of the 
headaches.  The examiner also reported a diagnosis of rib 
pain, unspecified chest pain.  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  

Under the circumstances presented in this case, the Board 
finds that VA medical examinations and opinions is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that VA must obtain a nexus opinion when there is competent 
evidence of a current disability, evidence establishing that 
an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability); see also 38 C.F.R. § 3.159(c)(4).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The Veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of any 
demonstrated residuals of a rib injury 
(contusion).  The Veteran's claims must 
be provided to the examiner.  Based on 
the examination and review of the claims 
folder, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any 
demonstrated residual rib/chest 
disability is the result of a ribcage 
injury incurred in service.  The examiner 
should provide a rationale for any 
opinion reached.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed headaches.  All 
necessary tests and studies should be 
conducted.  After the examination and 
review of the medical records, the 
examiner should express the following 
opinions: (1) Does the Veteran have a 
chronic disability manifested by 
headaches? (2) If the Veteran is found to 
have a chronic disability manifested by 
headaches, is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that his headaches are 
etiologically related to service.  The 
examiner is asked to express an opinion 
as to whether any headaches found are 
proximately due to or the result of, or 
aggravated by the Veteran's service-
connected lumbar spine disability.  If 
the examiner determines that the 
Veteran's headaches are not proximately 
due to or the result of, or aggravated by 
his service-connected lumbar spine 
disability, the examiner is asked to 
comment on the February 2009 private 
treatment report from Foothills Family 
medicine.  The examiner must provide a 
complete rationale for any stated 
opinion.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


